DISSENTING OPINION
ANDERSON, Member,
December 30, 1980 — I dissent to the recommendation of granting the petition for reinstatement of [respondent] for the reason that he has not submitted a recent psychiatric evaluation. The report of Dr. [M] on January 25, 1979 maintains that [respondent] has a potential for acting-out, indulges in hypomanic behavior and has basic inferiority feelings. I have some reservation in endorsing his reinstatement in view of that diagnosis.
Mr. Krawitz joins in the dissent.
ORDER
O’BRIEN, C.J.,
And now, January 21, 1981, the recommendation of the Disciplinary Board of the Supreme Court of Pennsylvania dated December 30, 1980 is accepted; and it is ordered, that the suspension of [respondent], is terminated and he will be reinstated to the Bar of the Supreme Court of Pennsylvania and in all the courts under its supervisory jurisdiction, provided he takes the usual *267oath of attorneys upon admission to the bar and pays the necessary expenses incurred in the investigation and processing of the petition for reinstatement.